Citation Nr: 1021979	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-22 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for adenocarcinoma of the colon.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2005, a hearing was held at the RO before the 
undersigned.  In September 2005, this case was remanded by 
the Board for additional development.

In December 2007, the Board issued a decision which denied 
the Veteran's claim herein.  Thereafter, the Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2008, based on a Joint 
Motion for Remand (Joint Motion), the Court issued an Order 
remanding this case for compliance with the Joint Motion.  

In November 2008, and again in May 2009, the Board remanded 
this matter for additional evidentiary development.  Pursuant 
to these remands, the Board requested that the Veteran be 
afforded a VA examination to obtain a medical opinion 
concerning the issue on appeal; and also that background 
information be obtained regarding the prior submission herein 
of a Concurrence and Summary (C&S) Sheet, VA Form 4265.  
Given the January 2009 VA examination of the intestines, and 
the January 2010 response from D. Riebman concerning the C&S 
Sheet, the Board finds that the RO has substantially complied 
with the Board's remand requests, and the Board is ready to 
adjudicate the claim herein.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's adenocarcinoma of the colon was not the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination.  Nor was the Veteran's adenocarcinoma of the 
colon the result of an event not reasonably foreseeable in 
VA's furnishing his medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
adenocarcinoma of the colon have not been met.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 
3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The RO's September 2005, May 2006, December 2008, and July 
2009 letters advised the Veteran of the foregoing elements of 
the notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim).  With respect to the Dingess requirements, the 
May 2006 letter provided the Veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With these 
letters, the RO effectively satisfied the notice requirements 
with respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  

The Veteran has consistently stated that VA medical treatment 
records from a VA Medical Center (VAMC) in Key Largo, Florida 
have not been associated with the record.  Evidence submitted 
by the Veteran, in the form of appointment cards, show that 
he was scheduled for treatment at the Key Largo, Florida VAMC 
on November 25, 1997, December 2, 1997, December 17, 1997, 
February 3, 1998, April 22, 1998, and October 21, 1998.  
Electronic records from VA show that the Veteran was also 
seen on November 19, 1997, September 8, 1998, and December 2, 
1998, but show no record of treatment on October 21, 1998.  
The evidence of record includes medical treatment records 
from the Key Largo VAMC dated on December 2, 1997, December 
17, 1997, and February 3, 1998.  Accordingly, the records 
from November 19, 1997, November 25, 1997, April 22, 1998, 
September 8, 1998, October 21, 1998, and December 2, 1998 are 
the only ones that can be considered missing.  While records 
from these dates are not currently associated with the claims 
file, the Veteran has repeatedly stated that it was the VAMC 
in Key West, Florida which failed to competently treat his 
complaints of rectal bleeding.  This is substantiated by a 
November 2007 statement from the Veteran's spouse.  In this 
statement, she wrote that the Veteran's first instance of 
rectal bleeding occurred in the fall of 1997, and that he 
subsequently went to the VAMC in Key Largo.  When he arrived, 
there was only a nurse on duty and it was suggested that the 
Veteran go to the VAMC at Key West for treatment.  The 
Veteran's spouse stated that he subsequently did so.  As 
such, the medical records from the Key Largo VAMC would not 
contain any information about the Veteran's complaints of 
rectal bleeding.  Accordingly, the evidence of record shows 
that even if the missing records from the Key Largo VAMC were 
obtained, they would have no reasonable possibility of 
substantiating the Veteran's claim.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2), (c)(3).

In an August 2001 statement, the Veteran also stated that:

[a] large percentage of my medical 
records from the Key West Clinic [are] 
missing and replaced with hand written 
and bogus reports.  One form that was put 
in my file is a 10-0114j(r).  This form 
states that I had a test called the stool 
for occult blood on [June 1999] however 
there [are] no results and I know it was 
never done.  Had it been done I would 
have been diagnosed [in] June of 1999 
rather than October of 2000.

The Veteran's claim that his medical records from the Key 
West VAMC are missing or falsified is not substantiated by 
the evidence of record.  The evidence of record clearly shows 
that the Veteran was treated by the Key West VAMC a total of 
61 times between 1997 and 2000.  Of these 61 treatments, 57 
of them have dated medical records associated with the claims 
file.  Of the remaining 4, 1 is dated in December 2000, after 
the Veteran's adenocarcinoma of the colon was diagnosed and 2 
were physical therapy reports dated in August 2000, after the 
documented reports of rectal bleeding were noted.  None of 
these medical records would be relevant to the issue on 
appeal, as they would not show whether or not the Veteran had 
complained of rectal bleeding at the Key West VAMC prior to 
July 2000.  The remaining report was dated in January 2000 
and was a nursing contact report.  As the Veteran has 
repeatedly stated that it was a specific physician that he 
complained to about his rectal bleeding, this report is also 
not relevant to the issue on appeal.  Specifically, on his 
December 2000 claim form and on his August 2001 statement of 
the case, he refers to the misdiagnosis of this condition by 
Dr. Mahoney at the Key West Outpatient Clinic.  Finally, the 
Board notes that there are multiple undated VA medical 
records currently associated with the claims file that likely 
account for at least some, if not all, of the 4 missing 
medical records from the Key West VAMC.

Regarding the Veteran's statement that the handwritten 
medical reports were "bogus" or otherwise fraudulent, there 
is no evidence of record to substantiate this claim.  The 
Veteran specifically cites an undated VA form 10-0144j(r) as 
proof.  The report in question is a Preventative Health Care 
Record which lists various treatments and examinations that 
the Veteran underwent between June 1999 and July 2000.  This 
report states that the Veteran received a digital rectal 
examination, a prostate-specific antigen, and a stool for 
occult blood in June 1999.  The Veteran is correct in stating 
that there is no evidence of record that any of these 
treatments were performed at VA at that time.  However, there 
are records of multiple VA laboratory tests done on June 22, 
1999, which include blood, urine, and serum samples.  As the 
Preventative Health Care Record was written at least one year 
after these laboratory report, as demonstrated by the July 
2000 date included on it, the Board finds no reason to 
believe that it is indicative of fraud, as opposed to a 
simple clerical error.  Furthermore, the Board emphasizes 
that the Veteran himself states that such testing was never 
performed.  Therefore, there can be no harm to the Veteran in 
deciding the issue on appeal without the information 
contained in these allegedly non-existent laboratory reports.

In addition, the Veteran was afforded a VA examination for 
intestines in January 2009.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the January 2009 medical examination is more than 
adequate, as it is predicated on a full reading of the claims 
file, including the Veteran's VA and private treatment 
records.  The examiner provided a rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

Finally, there is no sign in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The duty to assist has 
been fulfilled.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

1151

Under VA laws and regulations, when a Veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.361.  For claims filed after October 1, 1997, a 
claimant is required to show fault or negligence in medical 
treatment.  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Since the Veteran filed his claim after 
that date, he must show some degree of fault, and more 
specifically, that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 
(2009).

In determining that additional disability exists, VA compares 
the Veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy program upon which the claim is 
based to the Veteran's condition after such care, treatment, 
examination, services, or program has stopped. 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or death.  
Merely showing that a Veteran received care, treatment, or 
examination and that that the Veteran has an additional 
disability or died does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).  Hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnoses and properly treat the disease or injury 
proximately caused the continuance or natural progress. 
38 C.F.R. § 3.361(c)(2).  Additional disability or death 
caused by a Veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination. 38 C.F.R. 
§ 3.361(c)(3).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or, that VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the Veteran's informed consent. 38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
38 C.F.R. § 3.361(d)(2).

The Veteran contends that benefits are warranted for his 
currently diagnosed adenocarcinoma of the colon, under the 
provisions of 38 U.S.C.A. § 1151, due to the failure of VA 
medical personnel to provide proper treatment.  Specifically, 
the Veteran claims that he informed VA medical personnel at 
the Key West and Key Largo VAMCs that he was experiencing 
rectal bleeding on multiple occasions from 1997 to 2000, that 
the medical personnel were negligent in not providing further 
testing to determine the cause of his rectal bleeding, and 
that this negligent failure to diagnose his adenocarcinoma of 
the colon allowed it to increase in severity which resulted 
in additional disability.

A June 23, 1999 private medical report by Dr. Botelho noted 
that the Veteran had lost 18 pounds over the past three 
weeks.  The Veteran reported that his bowel movements were 
regular, and denied them being black or tarry.  The Veteran 
also indicated that he had positive bright red blood per 
rectum on 2 occasions, but that it had "resolved".  He also 
reported that he had underwent a hemorrhoidectomy "years 
ago."

A July 5, 2000 VA medical report stated that on physical 
examination, the Veteran had a normal sphincter, but had old 
tags.  His prostate was "1+ smooth" and a guaiac test for 
occult blood was negative.  The impression was hematochezia.  
The treatment plan stated that a colonoscopy was requested.

An October 2000 VA gastrointestinal report stated that the 
Veteran had a 3 year history of bright red blood on toilet 
tissue.  After a colonoscopy examination, the assessment was 
rule out adenocarcinoma of the sigmoid mass.  A subsequent VA 
pathology report gave a diagnosis of adenocarcinoma of the 
sigmoid mass.  The medical evidence of record shows that 
adenocarcinoma of the colon has been consistently diagnosed 
since October 2000.



In an October 2000 e-mail from a private physician to the 
Veteran, the private physician stated:

the following would be a reasonable 
approach to an adult patient with a 
complaint of rectal bleeding:

1. digital rectal exam to rule out 
hemorrhoids
2. stool test for occult blood (hemoccult 
stool [guaiac] cards)
3. complete blood count to rule out 
anemia
4. air contrast barium enema to rule out 
tumor
5. GI evaluation/colonoscopy to rule out 
tumor or polyp

the above should be able to diagnose just 
about any cause for rectal bleeding.  any 
complaint of rectal bleeding should be 
taken seriously by the attending 
physician.

A December 2000 letter from the Director of the VAMC in 
Miami, Florida to a Congressman stated that "[i]n spite of 
[the Veteran's] allegation of rectal bleeding for the past 
three years, the first documented complaint about blood in 
his stool is from July 5, 2000.  An elective colonoscopy was 
schedule for October 24, 2000, which was the next available, 
(non-emergent), opening."

An August 2001 letter from Dr. Botelho to the Veteran 
regarding his treatment on June 23, 1999 stated:

labs were requested after contacting Dr. 
Mahoney [a VA physician at the VA medical 
facility on Key West] and they were faxed 
to our office . . . Careful review of the 
chart did show that a request was faxed 
on June 23, 1999 to have all pertinent 
laboratory results sent to us on June 22, 
1999.  Also you mentioned in your note, 
that we had discussed the use of 
Arthrotec and rectal bleeding.  At that 
time, it is my belief that I had 
mentioned that it would not cause 
hemorrhoidal bleeding but, in fact, upper 
[gastrointestinal] bleeding and this 
would present with dark tarry stools 
which [he] had denied at that time.  To 
the best of my recollection, I do recall 
your stating that you were being worked 
up by the [VA] for the lower 
[gastrointestinal] bleed.

In an April 2007 VA medical opinion, a VA physician stated 
that the Veteran's claims file had been reviewed.  The VA 
physician wrote:

I was not able to find any notes stating 
presence of hematochezia prior to the 
note of [J]uly 5[,] 2000. . . .

It would be speculation for me to comment 
on this [Veteran's] claims that his claim 
of 2 [to] 3 years [history] of 
hematochezia was not acted upon properly, 
as I don't see records documenting that 
fact.  It did take from July 5[,] 2000, 
[to] Oct[ober] 24, 2000 for him to get 
his colonoscopy from Key West request 
done in Miami [VAMC].  The primary care 
team knew on [July 6, 2000] that it would 
be that duration and apparently felt no 
emergent action needed to be taken.

Again I can't speculate if this case was 
handled with the degree of care expected 
as there is only the [Veteran's] 
statement of fact that he told [VA] of 
blood in stool in 1997-98.

No additional disability seems to have 
occurred by the colonoscopy being done 3+ 
months after requested, but again this 
may be speculation.

An October 2007 colonoscopy report concluded with endoscopic 
impressions of anastomosis in the sigmoid colon and scattered 
diverticula. 

In a November 2007 statement, the Veteran's spouse wrote:

[a]s his rectal bleeding began to trouble 
[the Veteran] more, in 1998 he sought out 
his [private] orthopedic surgeon, and 
asked if any of the joint medication he 
was prescribed by [a VA physician] could 
cause rectal bleeding.  The private 
[physician] called the Key West clinic 
and requested information regarding it.  
[The private physician] was faxed a PSA 
result (test of prostate cancer, not 
colon cancer) (documented in the [Claims] 
file), and was told by [the VA physician] 
there was nothing to worry about.  [The 
Veteran] struggled with this as he kept 
on being told, he had an internal 
hemorrhoid by [the VA physician] and not 
cancer.  As his endurance decreased, he 
felt something was terribly wrong and was 
advised in early 2000 by a customer, [the 
private physician who wrote the October 
2000 e-mail], who was an oncologist, to 
demand a colonoscopy from the VA for this 
continual bleeding.  He further stated 
that to allow this to have continued over 
all these years and to not have ordered a 
colonoscopy was criminal negligence by 
the doctor (documented in the [Claims] 
file).

In August 2008, a letter was received from R. Wolff, M.D.  
Dr. Wolff indicated that he had treated the Veteran since 
July 2002, and that prior to that time the Veteran had 
received care at the same institution where he was employed 
since November 2002.  Dr. Wolff noted that a November 2000 
treatment report indicated that the Veteran began to develop 
blood per rectum and constipation in 1998, and that a digital 
rectal examination was reportedly performed at a VA Hospital 
in Florida at that time, and the patient was diagnosed with 
internal hemorrhoids.  Following a colonoscopy in November 
2000, the Veteran was diagnosed with invasive moderately-to-
poorly differentiated adenocarcinoma.  He subsequently 
underwent a sigmoid resection, and pathology from this 
procedure revealed infiltrating moderately differentiated 
adenocarcinoma of the sigmoid colon with invasion through the 
muscularia propria to involve the pericolonic fibroadipose 
tissue with metastatic adenocarcinoma present in 2 of 12 
lymph nodes.  Dr. Wolff then stated:

Based on the patient's complaint of 
rectal bleeding beginning in 1998, it is 
reasonable to assume that at that time, 
he may have had a colon cancer, which was 
not diagnosed.  The progression of colon 
cancer from stage 0 to state I to stage 
II to stage III to stage IV disease is by 
and large is a temporal one, and we know 
that when diagnosed early, stage 0 and 
stage I cancers almost never recur.  In 
addition, it is estimated that it takes 
from 3-5 years to transform an early 
polyp to overt carcinoma.  

Furthermore, we know that as carcinoma 
becomes established, the growth and 
spread of the tumor usually accelerates 
as increasing genetic mutations are 
accumulated.  Therefore, in my opinion, 
it would be quite likely that had more 
appropriate diagnostic studies been 
performed in 1998, [the Veteran] may have 
been diagnosed with a colon cancer that 
was far earlier in its stage of 
development (i.e. stage I or stage II 
tumor), the prognosis from which would be 
far more favorable than a stage III colon 
cancer.    

In January 2009, a VA examination of the intestines was 
conducted.  The VA examiner noted that the Veteran's claims 
folder had been reviewed.  The report noted the Veteran's 
history of intermittent positive bright red blood per rectum 
and 18 pound weight loss in 1998.  Physical examination 
revealed the Veteran to have no fistulas, no abdominal 
tenderness, and some tenderness in the right lower quadrant.  
The report concluded with a diagnosis of adenocarcinoma of 
the sigmoid colon.  The VA examiner then opined that the 
Veteran's adenocarcinoma of the colon was not caused by or a 
result of medical treatment that was carless, negligent, 
indicated of lack of proper skill or erroneous judgment.  In 
support of this opinion, the VA examiner stated:

On review of the c-file the first 
complaint of hematochezia/bright red 
blood per rectum was made to the Key West 
VAOPC/Dr. Mahoney was on 7/5/00 at which 
time a digital exam revealed old tags, a 
1+ smooth prostate and negative stool 
guaiac.  There was an appropriate request 
made for colonoscopy to further evaluate 
this complaint on the same date.

The VA physician also noted that prior treatment reports were 
silent as to complaints of rectal bleeding, including a May 
21, 1999 treatment report from Key West VA Outpatient Clinic 
which indicated that the Veteran was there to establish care 
and had no complaints.  

An undated C&S sheet, VA Form 4265, was received from D. 
Reibman in March 2009.  The C&S sheet noted that in an 
October 2000 letter from the Veteran to Congressman Pete 
Deutsh, the Veteran reported that he had complained of rectal 
bleeding to two Doctors and a nurse at the VA Outpatient 
Center in Key West, Florida, over the past two years, and was 
told it was most likely from a hemorrhoid bleeding.  D. 
Reibman then stated, if indeed the Veteran was stating the 
truth, she recommended that this clam be reconsidered.  

In January 2010, an e-mail was received from D. Reibman, 
which indicated that she was not a physician or any other 
kind of clinical provider.  D. Reibman indicated that she was 
employed as a Health Systems Specialist by VA.  [At this 
juncture, the undersigned would like to address the Veteran's 
March 2010 statement, in which he questioned the integrity of 
the undersigned and the concerns raised in the 2009 Remand as 
to the legitimacy of the March 2009 memo from D. Reibman.  
Perhaps the Veteran is unaware that his representative - the 
Vietnam Veterans of America - submitted this document to VA 
in March 2009, with a cover letter stating that it was from 
the Under Secretary for Health.  As that statement was 
erroneous, the undersigned had no choice but to clarify the 
origins of the document in question.]

While the evidence shows that the Veteran has a current 
diagnosis of adenocarcinoma of the colon, there is no 
evidence that it was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by a VAMC, or that this condition is the result of 
an event not reasonably foreseeable in VA's furnishing his 
medical treatment.

The January 2009 VA examination of the intestines noted the 
VA examiner's opinion that the Veteran's adenocarcinoma of 
the colon was not caused by or a result of medical treatment 
that was careless, negligent, indicative of lack of proper 
skill, or erroneous judgment.  The VA examiner reached this 
opinion based upon examination of the Veteran, and a review 
of his claims file.  Moreover, the VA examiner supported this 
finding by noting that the first documented complaint of 
hematochezia or bright red blood per rectum was made to the 
VA on July 5, 2000.  The examiner further noted that the VA 
subsequently made an appropriate request for a colonoscopy to 
further evaluate this complaint on the same date.  Finally, 
the VA examiner noted that multiple prior VA treatment 
records were silent as no any complaints of this condition.  
Under these circumstances, the Board finds this opinion to be 
most probative in this matter.

As the January 2009 opinion was predicated on a full reading 
of the claims file, including the Veteran's VA treatment 
records, physical examination of the Veteran, and provided a 
rationale for the opinion stated, it is most probative of the 
evidence herein.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

In contrast, the Board finds no probative value for the 
opinion contained in the C&S sheet received in March 2009 
from D. Reibman.  Specifically, D. Reibman is not shown to 
have any medical training, and has indicated that she is not 
a physician or any other kind of clinical provider.  In 
addition, the opinion provided by D. Reibman is based 
completely on the Veteran's allegations of ongoing complaints 
of rectal bleeding to VA for at least a year prior to his 
colonoscopy.  As discussed below, the Board finds this 
history to be unsubstantiated, and thus the opinion is of no 
probative value. Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  In similar fashion, the Board finds no probative 
value to the opinion letters provided herein by R. Wolff, 
M.D.  Specifically, Dr. Wolff' s August 2008 opinion clearly 
noted that it was "[b]ased on the [Veteran's] complaint of 
rectal bleeding beginning in 1998."  

The Veteran and his spouse claim that the private physician 
who wrote the October 2000 e-mail stated that the VA 
physician committed "criminal negligence" by failing to 
properly treat the Veteran after he complained of rectal 
bleeding.  This is not consistent with the evidence of 
record.  In the October 2000 e-mail, the private physician 
simply listed the "reasonable approach" a physician would 
take to complaints of rectal bleeding and stated that any 
complaint of rectal bleeding should be taken seriously by a 
physician.  As these statements are generalized and not 
directed towards the Veteran's specific treatment by the VA, 
they do not constitute a medical opinion that a VA physician 
provided deficient treatment to the Veteran.

Even if the October 2000 e-mail from a private physician 
provided evidence that the Veteran's treatment at the Key 
West VAMC was negligent in some way, it is based on the 
Veteran's statements that he repeatedly complained about 
rectal bleeding during VA medical examinations prior to July 
2000.  That history is simply not supported by the record.  
Since the medical evidence of record does not corroborate 
these reported complaints, the basis for any medical opinion 
found to exist in the October 2000 e-mail would be unfounded.  

Despite the Veteran's contentions herein, the Board notes 
that in the entire claims file, the medical evidence shows 
only one reported complaint of rectal bleeding prior to July 
2000.  This report was in the June 23, 1999 private medical 
report by Dr. Botelho, at which time the Veteran stated that 
it had occurred twice and had since resolved.  The Veteran 
argues that the "missing" 1998 and 1999 VA treatment 
records weigh in favor of a finding that those records must 
be the ones that showed his complaints of rectal bleeding.  
On the contrary, even without those records, the fact remains 
that the private June 23, 1999 report, standing alone, weighs 
heavily against any implication that the missing records 
would support the Veteran's claim.  The June 23, 1999 record 
specifically says the Veteran's rectal bleeding had occurred 
twice and had since resolved.  This is completely counter to 
the Veteran's claim that he had a multi-year problem.  If the 
Veteran had, as a matter of fact, been complaining numerous 
times of rectal bleeding, it is reasonable to assume that his 
private physician would have recorded that fact as medical 
history, rather than the fact that it had occurred twice and 
resolved.

While the July 5, 2000 treatment report noted a finding of 
hematochezia, it was otherwise silent as to any history 
concerning this condition.  In fact, the July 5, 2000 
treatment report indicates that the Veteran had sought 
treatment that day for his left shoulder and migraines.  When 
hematochezia was noted during his physical examination, a 
follow-up colonoscopy was scheduled.  

There are also medical records from Dr. Bothelho dated in 
November and December 1998, August 1999, September 1999, and 
March 2000 which fail to mention any pertinent history of 
rectal bleeding.  While the Veteran and his spouse claim that 
VA medical records have been falsified or otherwise doctored 
to remove his reported complaints of rectal bleeding, they do 
not claim that similar alterations have been done to the 
private medical records from that same time frame.  Again, it 
is reasonable to assume that if the Veteran had been 
experiencing a multi-year problem of rectal bleeding, it 
would have been recorded somewhere prior to July 2000.  

As for the VA medical records, they are also absent for any 
complaints of rectal bleeding prior to July 2000.  
Specifically, despite reporting medical history including 
other conditions, the Veteran never reported a history of 
rectal bleeding on any VA examination or outpatient treatment 
record dated in 1998, 1999, or prior to July 2000.  When 
establishing medical care at VA in May 1999, no such history 
was provided.  Even the VA medical records dated earlier in 
2000 (i.e., April and May 2000) show no complaints.  

The representative asserts that the benefit of the doubt 
should be resolved in the Veteran's favor, and that the Board 
should assume the missing VA treatment records would show the 
Veteran's complaints.  The representative misconstrues the 
extent of the benefit of the doubt theory.  Reasonable doubt 
is not used to resolve a conflict in the evidence.  The fact 
here is that even without the missing VA treatment records, 
the existence of other private and VA records dated in 1998 
and 1999 weigh heavily against the Veteran's statement that 
he consistently complained of rectal bleeding to his medical 
providers.  In other words, there is not just a mere absence 
of evidence to corroborate the Veteran's statements; there is 
evidence that directly refutes his statements.  This is 
clearly not a situation contemplated by the benefit of the 
doubt doctrine. 

Accordingly, in light of the fact that the private medical 
records dated from 1998 - 2000 show no relevant complaints, 
this substantiates the finding that rectal bleeding was not 
reported to a VA physician prior to July 2000.

While the Veteran and his spouse claim that the private 
physician who wrote the August 2001 letter personally spoke 
to a VA physician about the Veteran's rectal bleeding prior 
to July 2000, this is not substantiated by the record.  The 
only evidence of any kind that approaches such a statement is 
the August 2001 letter.  However, in that letter the private 
physician stated simply that laboratory results were 
requested from VA after speaking to a VA physician at the Key 
West VAMC. The VA records show laboratory work (blood, urine, 
etc) was done on June 22, 1999, and the Veteran then saw Dr. 
Botelho on June 2, 1999, concerning weight loss.  As noted 
above, the Veteran stated at that time that he had a history 
of two episodes of rectal bleeding which had resolved.  The 
private physician did not state he spoke to that VA physician 
about the Veteran's rectal bleeding or otherwise imparted 
information about it to the Key West VAMC.  Moreover, the 
contemporaneous treatment record shows the Veteran sought Dr. 
Botelho's care for weight loss - not for chronic rectal 
bleeding. 

The statements of the Veteran and his spouse alone are not 
sufficient to prove that his currently diagnosed 
adenocarcinoma of the colon increased in disability as the 
result of VAMC carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault nor 
are they sufficient to prove that any additional disability 
was caused by an event that was not reasonably foreseeable.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As they are not physicians, the Veteran and his 
spouse are not competent to make a determination that his 
currently diagnosed adenocarcinoma of the colon increased in 
disability as the result of VAMC carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault nor are they sufficient to prove that any additional 
disability was caused by an event that was not reasonably 
foreseeable.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
such, there is no medical evidence of record that the 
currently diagnosed adenocarcinoma of the colon increased in 
disability as the result of VAMC carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault or that any additional disability was caused by an 
event that was not reasonably foreseeable.  Accordingly, 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for adenocarcinoma of the colon are not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
evidence of record that the currently diagnosed 
adenocarcinoma of the colon increased in disability as the 
result of VAMC carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault or 
that any additional disability was the result of an event not 
reasonably foreseeable in VA's furnishing his medical 
treatment, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for adenocarcinoma of 
the colon due to VA treatment is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


